Citation Nr: 1145444	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the upper back.

2.  Entitlement to service connection for rheumatoid arthritis of the low back.

3.  Entitlement to service connection for degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine.

4.  Entitlement to service connection for rheumatoid arthritis of the arms.

5.  Entitlement to service connection for rheumatoid arthritis of the right leg, to include the right knee.

6.  Entitlement to service connection for rheumatoid arthritis of the right ankle.

7.  Entitlement to service connection for rheumatoid arthritis of the left ankle.

8.  Entitlement to service connection for rheumatoid arthritis of the right shoulder.

9.  Entitlement to service connection for rheumatoid arthritis of the left shoulder.

10.  Entitlement to service connection for tendinopathy of the right shoulder.

11.  Entitlement to service connection for tendinopathy of the left shoulder.

12.  Entitlement to service connection for mild degenerative joint disease of the right elbow.

13.  Entitlement to service connection for mild degenerative joint disease of the left elbow.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from December 1980 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  An analysis of the RO's compliance with the January 2011 Remand is discussed below in both the Duties to Notify and Assist and Remand sections.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis of the upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder did not have its onset in service or within one year of separation from active service, and is not otherwise etiologically related to his service.

2.  The Veteran's tendinopathy of the right and left shoulder and mild degenerative joint disease of the right and left elbow were did not have their onset in service and are not otherwise etiologically related to his active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis of the upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tendinopathy of the right and left shoulder and mild degenerative joint disease of the right and left elbow have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Rheumatoid Arthritis of the Upper Back, Low Back, Arms, Right Leg, to include the Right Knee, Right Ankle, Left Ankle, Right Shoulder, and Left Shoulder

A service treatment report from June 1977 indicated that the Veteran was treated after an injury on a motorcycle.  He complained of pain in both his shoulders and elbows.  At that time, X-rays showed no fracture.

Days later, the Veteran complained of a rash on his right shoulder.  However, the service treatment report also indicated that the "shoulder is fine and no signs of infection were noted."  There are no additional complaints of, or treatment for, any right shoulder or elbow condition.  Particularly, the Veteran's service treatment reports are absent for complaints of, or treatment for, rheumatoid arthritis of the right shoulder and elbow.

Indeed, the Veteran's service treatment reports are absent for any complaints of, or treatment for, rheumatoid arthritis of his upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder.  A report of medical history from July 1978 indicated that the Veteran did not have nor had ever had swollen or painful joints or arthritis, rheumatism, or bursitis.  Importantly, a separation report of medical examination from his first period of active service in August 1979 indicated normal clinical evaluations of all his systems.  Service treatment reports from his second period of active service did not indicate any treatment or complaints of the claimed joints.

These records, overall, provide highly probative evidence against these claims as they tend to show no rheumatoid arthritis of the upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder or symptoms of arthritis during service.

The Veteran's earliest diagnosis of rheumatoid arthritis, of record, is reflected in a private treatment report, dated October 2006.  This diagnosis comes approximately 24 years after separation from active service.  This long lapse of time is strong evidence against a finding that any rheumatoid arthritis of the claims joints had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Pursuant to a January 2011 Board Remand, which determined that the January 2008 VA medical opinion was inadequate for VA compensation purposes, an addendum opinion was requested from the January 2008 VA examiner.  

In a February 2011 addendum, the VA examiner indicated that results from radiographs taken in December 2007 revealed no evidence of acute fracture or dislocation in both shoulders, knees, and ankles.  The joint spaces were maintained and soft tissues were unremarkable.  There was also no evidence of acute fracture or subluxation, or degenerative change in the thoracic spine.  There was normal bone density and paravertebral soft tissues were unremarkable.  The VA examiner also indicated degenerative changes and narrowing of the disc space of the lumbar spine, which is addressed in the Remand section below.

The VA examiner ultimately opined that the Veteran's "rheumatoid arthritis is less likely as not related to the joints of the claimed service related timeframe and more likely as not related to recent onset of rheumatoid arthritis."  He explained that the basis for this conclusion was his review of the Veteran's history, a physical examination of the Veteran (which he conducted in January 2008), review of the claims file, including VA medical records, and medical literature.

Further explaining his medical opinion, the VA examiner indicated that X-rays of the claimed joints as related to rheumatoid arthritis did not reveal normal cystic erosions that should accompany rheumatoid arthritis of the claimed duration.  If the Veteran had chronic rheumatoid arthritis of that long period of time, as claimed, the plain films should have indicated pathological changes consistent with rheumatoid arthritis.  Moreover, the VA examiner noted that rheumatoid arthritis of the claimed duration also has associated bony demineralization, which was not seen on the radiologic results.

This opinion is found to be highly probative evidence against the Veteran's claims for service connection for rheumatoid arthritis of the upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder.  The VA examiner provided a detailed explanation and was clearly based on a review of the Veteran's history, notwithstanding the fact that the physical examination was undertaken in January 2008.

The Board notes the lay statements and testimony provided by the Veteran, particularly during the hearing in October 2010.  He has repeatedly contended that his rheumatoid arthritis of the claimed joints is related to his active service.  However, laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship between his claimed disabilities and his active service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disabilities and are entitled to low probative value.

In short, based on the above, the in-service and post-service medical evidence, to include the medical opinions of the VA examiner (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current rheumatoid arthritis of the claimed joints is related to his service.

Of significance, the Board notes that the Veteran is competent to state that he has had pain of the claimed joints since his discharge from service nearly three decades ago, an assertion he made during the October 2010 hearing; this is not in dispute.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  However, the positive evidence (his statements) must be weighed against the evidence unfavorable to his claim (the service treatment records, the post-service treatment records, and the VA medical opinions), all of which provide highly probative evidence against these claims, indicating a problem that began years after service with no connection to service.  

Although the Veteran may be competent to make these assertions regarding pain in the claimed joints, the fact that he failed to note this problem until years after service provides highly probative evidence against his claims.  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Critically, it also calls into question the Veteran's credibility with respect to his allegations that he has had such pathology since service.  The Board finds that the lack of objective documentation of these alleged complaints upon separation coupled with the lack of complaints of pain in the claimed joints for over two decades thereafter, serves to impeach the Veteran's credibility with respect to these recollections of experiencing pain in service and since service.  In short, the contemporaneous in-service record showing no complaints of arthritis or symptoms of arthritis, the lack of the reporting of post-service pathology of arthritis for many years, and the VA medical opinions against the Veteran's claims, clearly outweigh the Veteran's recollection of events.

Finally, since there is no evidence that the Veteran suffered from rheumatoid arthritis of the upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder within one year of discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Hence, the preponderance of the evidence of record is against a grant of service connection for rheumatoid arthritis of the upper back, low back, arms, right leg, to include the right knee, right ankle, left ankle, right shoulder, and left shoulder, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Right and Left Shoulder Tendinopathy and Mild Degenerative Joint Disease of the Right and Left Elbow

As mentioned above, the Veteran's service treatment reports indicated that he complained of pain of his shoulders and elbows resulting from an injury in June 1977.  However, a subsequent service treatment report noted that the Veteran's "shoulder is fine."  Service treatment reports since that time did not reveal any further treatment for shoulder or elbow conditions.

The February 2011 addendum examination report indicated that the Veteran had tendinopathy of the right and left shoulder and mild degenerative joint disease of the right and left elbow.  These diagnoses come approximately 29 years after separation from active service.  As previously discussed, this long lapse of time is probative evidence against a finding that any tendinopathy of the shoulders or mild degenerative joint disease of the elbows had their onset during service or are related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

In his March 2011 addendum opinion, the VA examiner provided medical opinions as to the etiologies of these conditions.  He opined that the Veteran's right and left shoulder tendinopathy "less likely than not had [their] onset during active service or [are] related to any in-service injury or disease."  The VA examiner explained that the etiology of the bilateral shoulder tendinopathy is the Veteran's rheumatoid arthritis (discussed above).  He explicitly noted that rheumatoid arthritis can and does affect tendons.

As to the right and left elbow condition, the VA examiner opined that it is "less likely as not that the right and left elbow mild degenerative joint disease had [their] onset during active service or [are] related to any service injury or disease."  He noted that there was no evidence of chronicity of bilateral elbow pain, disability, or treatment in service treatment reports or in post-service medical records.  As such, he concluded that the etiology of the Veteran's bilateral elbow mild degenerative joint disease is the normal aging process and that his recent onset rheumatoid arthritis is as likely as not involved.

These medical opinions are found to be highly probative evidence against the Veteran's claims for service connection for tendinopathy of the right and left shoulder and mild degenerative joint disease of the right and left elbow as they not only fail to establish the requisite nexus between the claimed conditions and service, they contradict that relationship.

As discussed above, the Veteran has not demonstrated medical expertise and his lay contentions regarding a relationship between his tendinopathy of the right and left shoulder and mild degenerative joint disease of the right and left elbow and his service are not competent medical evidence of the cause of the claimed disabilities.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In any event, the Veteran's lay statements are outweighed by the VA examiner's medical opinions.

Hence, the preponderance of the evidence of record is against a grant of service connection for tendinopathy of the right and left shoulder and mild degenerative joint disease of the right and left elbow, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A.  § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Pursuant to the Board Remand in January 2011, the Veteran was afforded an appropriate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Indeed, upon a thorough review of the February 2011 addendum opinion, including the March 2011 addendum opinion, the Board finds that these examination reports are adequate for VA compensation purposes, with the exception of the issue of entitlement to service connection for degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine (discussed in the Remand section below).  The VA examiner followed the January 2011 Board Remand instructions and provided rationales for his medical opinions when necessary.  All necessary tests were conducted and the February and March 2011 VA examination reports are in substantial compliance with the Remand.

Importantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to service connection for rheumatoid arthritis of the upper back is denied.

Entitlement to service connection for rheumatoid arthritis of the low back is denied.

Entitlement to service connection for rheumatoid arthritis of the arms is denied.

Entitlement to service connection for rheumatoid arthritis of the right leg, to include the right knee is denied.

Entitlement to service connection for rheumatoid arthritis of the right ankle is denied.

Entitlement to service connection for rheumatoid arthritis of the left ankle is denied.

Entitlement to service connection for rheumatoid arthritis of the right shoulder is denied.

Entitlement to service connection for rheumatoid arthritis of the left shoulder is denied.

Entitlement to service connection for tendinopathy of the right shoulder is denied.

Entitlement to service connection for tendinopathy of the left shoulder is denied

Entitlement to service connection for mild degenerative joint disease of the right elbow is denied.

Entitlement to service connection for mild degenerative joint disease of the left elbow is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the January 2011 Board Remand, the RO obtained an addendum medical opinion from the January 2008 VA examiner.  In the February 2011 addendum report, the examiner assessed the Veteran with rheumatoid arthritis of the low back (addressed in the above decision) and degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine.

The Board observes that although the Veteran might have originally filed for service connection for rheumatoid arthritis of the low back, the Board is cognizant of the Court's holding that when a claimant files a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Board observes that the Veteran has post-service diagnoses of both rheumatoid arthritis of the low back and degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine.  Accordingly, because the Veteran is not considered competent to diagnosis his symptomatology, the Board has considered both claims but characterized them as two separate issues.

Upon review of the February 2011 addendum and the following March 2011 addendum, the Board finds that these examination reports are inadequate as they pertain to the issue of entitlement to service connection for degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine.

As directed by the January 2011 Remand, the examiner was to provide an opinion regarding whether it at least as likely as not that any currently diagnosed disability of the claimed joints had their onset during active service or are related to any in-service injury or disease.  This instruction clearly pertains to the diagnosed degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine.  Importantly, however, while the VA examiner assessed the Veteran with degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine, he did not opine as to the etiology of this condition and whether this disability is related to his military service.  In this regard, the RO has not substantially complied with the instructions in the January 2011 Remand.

The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who provided the February and March 2011 VA addendum medical opinions review the claims file and provide an additional addendum.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (an examination of the Veteran is not required).

The examiner should provide a diagnosis for any degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine, or any other conditions affecting the low back found on examination (other than rheumatoid arthritis) and state the medical basis and underlying pathology for any disability found.  If the Veteran does not have diagnosed degenerative changes, to include narrowing of the intervertebral disc space, of the lumbar spine or other conditions affecting the claimed joint other than rheumatoid arthritis, the examiner should so state.

The examiner is to provide an opinion on the following:

Is it at least as likely as not (50 percent or more likelihood) that any currently diagnosed disability of the lumbar spine, other than rheumatoid arthritis, had their onset during active service or are related to any in-service injury or disease?

A rationale must be provided for each opinion offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the February and March 2011 examiner is no longer available, the claims file should be reviewed by another VA physician for medical opinions as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the reviewer.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the appellant and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


